Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 September 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Verplanks point 3d Septemr 1782
                  
                  I had the pleasure to receive your Excellencys Letter of the 23d ulto at this place, where the American Army took their Encampment on the 31st.
                  I am perfectly satisfied with the Route your Excellency has resolved to take in marchg your Army to the North River—and wish you to pursue it in the Mode that is most agreeable to yourself.
                  I am glad to find you mention nothing of Your Fever & Ague—I hope the Disorder has ceased its Attack upon you—a Detachmt of 1500 or 2000 Troops sailed from New York—said to be for Hallifax—on Saturday last—I have communicated the information to the Marqs De Vadedruiel.  With great Respect & Regard I have the Honor to be Sir Your Most Obedt
                  
                     G.W.
                  
               